Case 1:19-mj-00066-MEH Document 12 Filed 03/26/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-mj-00066-MEH

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JUSTIN BOWEN NEISLER,

       Defendant.

______________________________________________________________________________

                            ORDER OF DETENTION
______________________________________________________________________________

       THIS MATTER came before me for a detention hearing on March 26, 2019. The

government requested detention in this case. The defendant contested the request for detention.

Both sides presented argument. I have considered the Pretrial Services Report, arguments of

counsel and the entire docket.

       In order to sustain a motion for detention, the government must establish that there is no

condition or combination of conditions which could be imposed in connection with pretrial release

that would reasonably assure (a) the appearance of the defendant as required or (b) the safety of

any other person or the community.       18 U.S.C. ' 3142(b).     The former element must be

established by a preponderance of the evidence, and the latter requires proof by clear and

convincing evidence.

       If there is probable cause to believe that the defendant committed an offense proscribed by

18 U.S.C. § 3142(e)(3), a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the
Case 1:19-mj-00066-MEH Document 12 Filed 03/26/19 USDC Colorado Page 2 of 4




community. The defendant has been charged after a probable cause finding with a violation of

the 18 U.S.C. § 2252A(a)(1). As a result, the presumption applies. 18 U.S.C. § 3142(e)(3)(E).

       The presumption favoring detention can be rebutted; however, even if rebutted, the

congressionally mandated presumption remains a factor to consider in assessing whether there is

any condition or combination of conditions that will reasonably assure the appearance of the

defendant as required and the safety of the community. See United States v. Stricklin, 932 F.2d

1353, 1355 (10th Cir. 1991).

       The Bail Reform Act establishes the following factors to be considered in determining

whether there are conditions of release that will reasonably assure the appearance of the defendant

and the safety of the community:

               (1)     The nature and circumstances of the offense charged,
               including whether the offense is a crime of violence, a violation of
               section 1591, a Federal crime of terrorism, or involves a minor
               victim or a controlled substance, firearm, explosive, or destructive
               device;

               (2)   the weight of the evidence against the person;

               (3)   the history and characteristics of the person includingB

                      (A) the person=s character, physical and mental
                      condition, family ties, employment, financial
                      resources, length of residence in the community,
                      community ties, past conduct, history relating to
                      drug and alcohol abuse, criminal history, and record
                      concerning appearance at court proceedings; and

                      (B) whether, at the time of the current offense or
                      arrest, the person was on probation, on parole, or on
                      other release pending trial, sentencing, appeal, or
                      completion of sentence for an offense under Federal,
                      State, or local law; and



                                                2
Case 1:19-mj-00066-MEH Document 12 Filed 03/26/19 USDC Colorado Page 3 of 4




              (4) the nature and seriousness of the danger to any person or the
              community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).


       Weighing the factors set out in the Bail Reform Act, I find the following: The defendant is

charged with knowingly transporting child pornography in interstate commerce.                 The

investigating agent testified that the defendant repeatedly posted child pornography to Tumblr

accounts that linked back to the defendant. After a Tumblr account would get shut down, the

defendant would open a new account and resume posting child pornography. Upon execution of

a search warrant on the defendant’s residence, agents interviewed the defendant. The defendant,

a doctor, admitted to surreptitiously videotaping naked males as young as eleven years old during

physical examinations. According to the agent, a review of these videos reflected that the

defendant appeared to gain sexual gratification from the examinations. The current charges carry

a five-year mandatory minimum penalty, and the government indicated it may be filing additional

charges. Based on these facts, the Court finds by a preponderance of the evidence that there are

no conditions or combination of conditions that the Court can impose to assure the defendant’s

presence at future court dates. The Court further concludes by clear and convincing evidence that

no condition or combination of conditions of release will reasonably assure the safety of the

community. Accordingly,


       IT IS ORDERED that the defendant is committed to the custody of the Attorney General or

his designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal;

and
                                                3
Case 1:19-mj-00066-MEH Document 12 Filed 03/26/19 USDC Colorado Page 4 of 4




       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States, the person in charge of the corrections facility shall deliver defendant to the

United States Marshal for the purpose of an appearance in connection with this proceeding.

DATED: March 26, 2019                                 BY THE COURT:


                                                      s/ Scott T. Varholak
                                                      Scott T. Varholak
                                                      United States Magistrate Judge




                                                  4
